Citation Nr: 1046492	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1992.  According to his DD Form 214, he had an additional 8 years 
and 11 months of active service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The issues of service connection for hypertension and arthritis 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Diabetes mellitus was not manifested during service or for many 
years thereafter.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in May 2008, prior to the initial 
adjudication of the claims.  The May 2008 letter also provided 
the Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issue 
of service connection for diabetes mellitus because the evidence 
of record demonstrates no in-service injury, disease, or event to 
which any currently diagnosed disability of diabetes mellitus 
could be related.

The evidence of record contains the Veteran's service treatment 
records and post-service VA and private medical records.  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his diabetes mellitus did not manifest 
in service, but is presumed to have originated in service.  He 
does not contends that he served in Vietnam (and the record does 
not suggest such service).

Service Reports of Medical Examinations dated in August 1972, 
June 1976, June 1984, August 1989, and in May 1992 for separation 
purposes, reflect that the Veteran's endocrine system was 
clinically evaluated as normal.  Urinalysis was negative for 
sugar.  There are no service treatment records related to 
diabetes mellitus, type II.  

Private treatment records from Family Practice Clinic dated in 
July 2006 reflect that the Veteran was assessed with diabetes 
mellitus.  There are no earlier post-service records referencing 
diabetes mellitus.

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus is etiologically related to service or any 
incident therein.  The Veteran's endocrine system was clinically 
evaluated as normal upon separation from service.  The clinically 
normal endocrine system findings are significant in that it 
demonstrates that trained military medical personnel were of the 
opinion that no diabetes mellitus was present at that time.  The 
Board views the examination report as competent evidence that 
there was no diabetes mellitus in service.  

Symptoms of diabetes mellitus have not been continuous since 
service separation, and diabetes mellitus did not manifest to a 
compensable degree within one year of service separation.  The 
earliest post-service evidence of diabetes is in July 2006.  The 
Board notes that the lack of any evidence of continuing symptoms 
of diabetes mellitus for over 13 years between the period of 
active duty and the evidence showing diabetes mellitus is itself 
evidence which tends to show that no diabetes mellitus was 
continuous since service.  A prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
has considered the absence of any medical evidence of diagnosis 
or treatment for diabetes mellitus for many years after service 
as one factor that tends to weigh against the claim for service 
connection for diabetes mellitus.  

As for the Veteran's statements asserting that his diabetes 
mellitus is related to his period of service, there is no in-
service injury or disease, or even chronic symptoms of diabetes 
mellitus, to which currently diagnosed diabetes mellitus could be 
related by competent medical opinion.  Because the Veteran's 
diabetes mellitus first credibly manifested symptoms many years 
after service, was first treated many years after service, and 
was also first diagnosed many years after service, any purported 
opinion of nexus of currently diagnosed diabetes mellitus to 
service would be based on an inaccurate factual premise - of in-
service injury or disease, or chronic symptoms of diabetes 
mellitus in service, or continuous symptoms of diabetes mellitus 
manifesting within one year of service separation - so would be 
of no probative value.  

The Veteran is certainly competent to report observable symptoms.  
He is not, as a lay person, competent to offer an opinion on a 
matter clearly requiring medical expertise, such as opining that 
his diabetes mellitus is etiologically related to service or any 
service-connected disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
determination of whether current diabetes mellitus is related to 
certain claimed events in service, or otherwise to service ending 
many years prior to the first post-service evidence of such 
disability is not a matter susceptible to lay opinion.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, 
this is not a case in which the Veteran's lay beliefs alone can 
serve to establish an association between the claimed disability 
and either his military service or a service-connected condition.

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for diabetes mellitus, and the claim must be denied.  
Because there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

Service treatment records dated in December 1980 reflect that the 
Veteran was assessed with hypertension.  Moreover, private 
treatment records dated in July 2006 reflect that the Veteran was 
assessed with hypertension.  In light of the foregoing, a VA 
examination and opinion (based on a review of the claims file) is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

A service Report of Medical Examination dated in May 1992 for 
separation purposes reflects that the Veteran was assessed with 
traumatic arthritis of the right hand.  Moreover, the Veteran 
alleges that current arthritis is related service.  In light of 
the foregoing, a VA examination and opinion (based on a review of 
the claims file) is also necessary for the arthritis issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
any current hypertension is related to 
service, or was manifest within one year of 
discharge.  

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current arthritis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
any current arthritis is related to the 
service, or was manifest within one year of 
discharge.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims of 
service connection for hypertension and 
arthritis.  Unless the benefits sought are 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


